DETAILED ACTION
This Office Action is in response to the Terminal Disclaimer filed on 16 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1, 16, and 19 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: coupling a wide band gap semiconductor transducer layer material to a substrate material, the transducer layer material having a first state and a second state, the transducer layer material having a discontinuous two-dimensional electron gas (2DEG) channel between two contacts in the first state; coupling a semiconductor absorber layer material to the wide band gap semiconductor transducer layer material, the semiconductor absorber layer material configured to receive the light at the one or more input wavelengths and generate electron-hole pairs, the semiconductor absorber layer material including multiple wide band gap semiconductor layers, wherein the transducer layer material is configured to collect electrons from the semiconductor absorber layer material and form a continuous two-dimensional electron gas (2DEG) channel between the two contacts in response to the semiconductor absorber material receiving the light. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to have a quick response photo-detection device.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812